Citation Nr: 0218191	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-11 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Eligibility for Dependent's Educational Assistance 
under the provisions of 38 U.S.C.A. Ch. 35.

ATTORNEY FOR THE BOARD

A. Blackmon, Counsel









INTRODUCTION

The veteran had active duty from June 1944 to June 1946. 
He died in December 1947.  The appellant is the veteran's 
widow.

The issue on appeal comes before the Board of Veterans' 
Appeals (Board) from a rating determination from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi. 


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in December 1947 due to "Space Occupying Intracranial 
Neoplasm".  An autopsy confirmed that death was due to a 
brain tumor. 

2. At the time of the veteran's death, service connection 
was not in effect for any disorders.

3.  The brain tumor is of service origin.


CONCLUSIONS OF LAW

1.  The brain tumor was incurred during active duty.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ § 3.102 (2002).

2.  The service-connected brain tumor caused the veteran's 
death. 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2002).

3.  The criteria for Dependents' Educational Assistance 
benefits under Chapter 35 of Title 38 have been met. 38 
U.S.C.A. § 3501 (West 1991) and 38 C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  In view of the grant of the benefits sought as 
discussed below the Board is satisfied that the provisions 
of the VCAA have been met.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially to the cause of death, that it 
combined to cause death, or that it aided or lent 
assistance to the production of death. It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2001).

The official death certificate reflects that the veteran 
died at a VA hospital in December 1947 due to "Space 
Occupying Intracranial Neoplasm".  An autopsy confirmed 
that death was due to a brain tumor.  At the time of the 
veteran's death service connection was not in effect for 
any disorders.  

The service medical records reflect no pertinent complaint 
or finding.  Attempts to obtain the post service medical 
records have been unsuccessful.  The appellant contends 
that the veteran sustained a head injury during service 
and, thereafter, experienced headaches until his death.  

Analysis

The service medical records show no pertinent finding.  
The evidence reflects that the veteran died of a brain 
tumor approximately 18 months after his discharge from 
active duty.  Unfortunately, the pertinent postservice VA 
treatment records are unavailable.  The appellant has 
indicated the veteran experienced headaches both during 
and following service.  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render an opinion.  
However, the appellant is competent to offer a description 
of the veteran's symptoms that she observed.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

After reviewing the record the Board finds that the 
evidence is equipoise as to whether the tumor began 
inservice or when the veteran was in civilian status.  As 
such, the benefit of the doubt doctrine is applicable and 
said benefit of the doubt is in the appellant's favor.  
38 C.F.R. § 3.102 (2002).  Accordingly, service connection 
for cause of the veteran's death is warranted.

The appellant is also seeking entitlement to basic 
eligibility for dependents' educational assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code. With limitations, the term "eligible person" for 
educational assistance under Chapter 35 means a child, 
surviving spouse, or spouse of a veteran who was 
discharged under other than dishonorable conditions, and 
who: Died of a service-connected disability, has a total 
disability permanent in nature resulting from a service- 
connected disability, or who died while a disability so 
evaluated was in existence. 38 U.S.C.A. § 3501 (West 
1991); 38 C.F.R. § 3.807 (2002).  In view of the 
aforementioned grant of service connection for the cause 
of the veteran's death, the Board finds that basic 
eligibility for chapter 35 benefits is also established. 


ORDER

Service connection for the cause of the veteran's death is 
granted.

Eligibility for Dependent's Educational Assistance under 
the provisions of 38 U.S.C.A. Ch. 35. is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

